        Case 4:16-cv-01129 Document 61 Filed on 07/09/19 in TXSD Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS

GPM INDUSTRIAL INC.                                                    CASE NO.:16-CV-01129
a Florida corporation,

         Plaintiff,
vs.

PDVSA SERVICES, INC., a Delaware
Corporation, and BARIVEN, S.A.
d/b/a BARIVEN CORP, a foreign corporation.

         Defendants.
____________________________________/

         PLAINTIFF’S STATUS REPORT AND AGREED MOTION ON BRIEFING
         SCHEDULE FOR PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff, GPM INDUSTRIAL INC., a Florida corporation, by undersigned counsel files its

Status Report and Agreed Motion on Briefing Schedule for Plaintiff’s Motion for Summary

Judgment and hereby states as follows:

      1. Undersigned counsel and counsel for Defendant PDVSA Services, Inc. (“PDVSA”) have

         conferred. Counsel for PDVSA has received guidance subsequent to entry of this Court’s

         Order Granting Plaintiff’s Motion for Sixty Day Stay of Case [D.E. 59] and believes that

         he may now continue to represent his client in this matter without violating any laws or

         Executive Orders.

      2. The parties therefore request that this court set a date sixty (60) days from the date of its

         Order on this Motion allowing counsel for Defendant to file a response to Plaintiff’s

         Motion for Summary Judgment [DE 53].

      3. Granting this motion will not create any delay or unduly prejudice for either party.

              Dated on June 28, 2019.
     Case 4:16-cv-01129 Document 61 Filed on 07/09/19 in TXSD Page 2 of 2



                                                    Respectfully submitted,

                                                    KURZBAN KURZBAN
                                                    TETZELI & PRATT, P.A.
                                                    Pro Hac Vice Attorney for Plaintiff
                                                    131 Madeira Avenue
                                                    Coral Gables, FL 33134
                                                    Tel: 305-444-0060
                                                    Fax: 305-444-3503
                                                    Email: Helena@kktplaw.com
                                                    By:__s/Helena Tetzeli__________
                                                           HELENA TETZELI
                                                           Fla. Bar No. 759820

                                                    CALDWELL FLETCHER, PC

                                                    By:_s/Caldwell Fletcher________________
                                                           Caldwell Fletcher
                                                           Texas SBN: 07141710
                                                           Federal ID No. 9654
                                                           3401 Allen Parkway, Suite 100
                                                           Houston, Texas 77019
                                                           Phone: (713) 284-1624
                                                           Fax: (713) 583-9883
                                                           caldwell@caldwellfletcherpc.com

                                                    ATTORNEYS FOR PLAINTIFF
                                                    GPM INDUSTRIAL, INC.


                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this instrument has been forwarded to all
known parties of record as indicated below, in accordance with the Federal Rules of Civil
Procedure on this 9th day of July 2019.

Mr. Brock Akers
The Akers Firm PLLC
3401 Allen Parkway, Ste. 101
Houston, Texas 77019

        In the manner specified, either via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notice of Electronic Filing.
                                                            s/Caldwell Fletcher____________
                                                            Caldwell Fletcher
